Order entered May 20, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00568-CV

                           IN THE MATTER OF M.L., A CHILD

                     On Appeal from the 304th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. JD-71935-W

                                          ORDER
       Before the Court is appellant’s May 15, 2013 motion regarding sealed records.

Appellant’s counsel, Dean Swanda, seeks to check out both the sealed clerk’s record and sealed

reporter’s record. In the motion, appellant informs the Court that we did not allow Mr. Swanda’s

assistant to check out the sealed records. This Court allows sealed records to be checked out

only by the attorney of record. We GRANT appellant’s motion to allow the records to be

checked out by Dean Swanda, appellant’s attorney of record.


                                                     /s/   CAROLYN WRIGHT
                                                           CHIEF JUSTICE